DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (drawn to claims 1, 2 , 18 and 19) in the reply filed on 04/27/2022  is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Sisodia (United States Patent Application Publication 2004/0001679 A1).

With respect to claims 1 and 18, Sisodia discloses (fig.1) a head-mounted display arrangement and a method for presenting at least one image via at least one surface element of a hear up or head mounted display arrangement ([0009]: “It is accordingly an object of the invention to provide an optical system that provides a higher resolution image source from one or more lower resolution sources, such as off-the-shelf display devices, preferably for use with a projection system, especially a head-mounted projection system.”), said method comprising: at least one image-generating element (5) arranged to generate an image in a first image plane; at least one surface element (19); and a fiber optic faceplate (13) comprising a first side having a first surface (7) and a second side having a second surface (27), said fiber optic faceplate (13) being arranged to transmit light incident on the first surface (7) to the second surface (27), wherein the faceplate (13) is arranged in relation to the at least one image-generating element (5) such that the first surface (7) lies at the first image plane, wherein a second image plane lies at the second surface (27) and the at least one surface element (19) is arranged in the beam path of light emitted from the second surface (27), wherein the first image plane comprises a plurality of first part image planes, each first part image plane associated with an individual first part surface of the first side of the fiber optic faceplate (13), and wherein the individual first part surfaces are separated surfaces (see the configuration of fig.1).

With respect to claims 2 and 19, Sisodia discloses a head up or head mounted display arrangement and method according to claims 1 and 18, wherein the number of first part image planes (see the two display planes in fig.1 comprised by 7) is different from the number of second part image planes (see the single plane of 27 in fig.1).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882